Citation Nr: 1018195	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart murmur.

2.  Entitlement to service connection for a heart disorder 
other than a heart murmur, claimed as enlargement of the 
heart.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for systematic lupus 
erythematous, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

On his VA Form 9, Substantive Appeal, the appellant indicated 
that he desired a Board Hearing be held in Washington, D.C.  
A November 2009 letter from the Board notified him that the 
requested hearing had been scheduled for a date in March 
2010.  The appellant failed to appear for his scheduled 
hearing.  As the claims file does not reflect that the letter 
was returned as undeliverable, and the appellant has not 
requested that the hearing be rescheduled, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009). 

Regarding the Veteran's request to reopen his claim for 
service connection for a heart murmur, the United States 
Court of Appeals for Veterans Claims, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), clarified VA's duty to notify in the 
context of claims to reopen a claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  With respect to such claims, VA must 
inform a claimant of the bases for the prior denial of the 
claim and notify him both of the evidence and information 
necessary to reopen the claim and to establish entitlement to 
service connection, particularly with respect to those 
elements found insufficient in the previous denial.

The Board finds that in this case the duty to notify has not 
been satisfied.  The Veteran was notified by letter dated 
November 2005 of the evidence and information necessary to 
establish entitlement to service connection for all his 
claims, but was not notified that he previously had been 
denied service connection for a heart murmur (in a RO 
decision dated in August 1972) or notified of the bases for 
the prior denial of his claim of entitlement to service 
connection for a heart murmur.  The November 2005 
correspondence also failed to notify the Veteran of the 
evidence and information necessary to reopen his claim.  In 
his March 2010 brief, the Veteran's representative requested 
proper VCAA notice in this appeal.  A remand thus is 
necessary so that the Veteran may be issued a fully compliant 
notice related to his claim to reopen.

Concerning the Veteran's claim for service connection for a 
heart disorder, claimed as enlargement of the heart, the 
Board notes that post-service medical records, beginning in 
1996, show his complaints of chest pain.  An April 2001 VA 
discharge record noted that a chest X-ray study showed a 
slight increase in heart size.  He was also admitted to a 
private hospital in December 2004 for a possible 
cerebrovascular accident (CVA).  A November 2005 VA medical 
record showed a diagnosis of heart failure, but no chest 
pain, shortness of breath, or dyspnea on exertion were noted.  
Further, a June 2006 private echocardiogram showed that the 
right ventricle was enlarged, the left atrium was slightly 
elongated, and there was trivial mitral regurgitation and 
trivial pulmonic insufficiency, both noted as hemodynamically 
insignificant.  

The Veteran asserted in his VA Form 9, Substantive Appeal, 
that he was diagnosed with a heart condition while on active 
duty and noted that a service treatment record (dated in 
April 1971) stated the Veteran complained of a history of 
heart trouble.  He further related that he was treated for 
both his heart murmur and his separate heart condition at the 
VA Medical Center (VAMC) in Birmingham, Alabama in 1971 after 
his discharge from active duty.  The Veteran complains that 
the RO never referred to these 1971 VA treatment records in 
deciding his claim and failed to obtain these documents.

The Board's review of the claims file indicates that the RO 
did not attempt to obtain the Veteran's 1971 medical records 
from the Birmingham VAMC after the Veteran filed his VA Form 
9.  A review of the claims file also shows that in 1992 the 
RO made an inquiry to the Tuscaloosa VAMC for the Veteran's 
medical records dated between May 13, 1971 and June 15, 1971.  
However, the Veteran was still on active duty during this 
time period and no prior attempt, if any, to obtain his post-
service 1971 medical records from the Birmingham VAMC is 
documented in the claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, on remand the RO/AMC 
shall attempt to obtain the Veteran's claimed 1971 post-
service clinical and administrative records from the 
Birmingham VAMC.  

Concerning the Veteran's claims for service connection for 
diabetes and lupus, the Board notes that service treatment 
records are negative for any reference to either disorder, 
but that private and VA medical records in the claims file 
show that he has been diagnosed with both illnesses.  The 
Veteran also argues that both claims are secondary to either 
his heart murmur or to his enlarged heart.  

In January 2006, the RO received from the Veteran copies of 
several pages from a May 1997 Social Security Administration 
(SSA) decision.  In August 1997, he had submitted a copy of 
this same decision indicating that he had been awarded Social 
Security disability benefits from May 1995 onwards.  The 
decision stated that both diabetes and systemic lupus 
erythematosus were severe conditions contributing to his 
disability.  The Administrative Law Judge also noted that 
medical evidence related to the Veteran's lupus was found at 
Exhibits 25 and 26 and that medical evidence related to his 
diabetes was found at Exhibit 31.  The medical information 
said to be in these SSA exhibits is not found within the 
claims file.  Indeed, it appears that only one page from the 
SSA file (related to an orthopedic evaluation) is currently 
found in the claims file.  There is no indication that the RO 
ever attempted to obtain the SSA medical file, either before 
or after the Veteran filed these claims now on appeal, or 
ever attempted to obtain the relevant VA medical records 
cited and listed in the SSA exhibits, which were dated in 
October 1996 and November 1996.

The Board is aware that it need not obtain SSA records prior 
to determining that there is no reasonable possibility that 
such are relevant to the Veteran's claims for VA 
compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (holding that the legal standard for relevance requires 
VA to examine the information it has related to medical 
records and if there exists a reasonable possibility that the 
records could help the veteran substantiate his claim for 
benefits, the duty to assist requires VA to obtain the 
records).  However, this is a case in which that possibility 
cannot be excluded.  As noted above, the Veteran received SSA 
disability benefits, in part, due to his diabetes and lupus 
conditions.  As there is a reasonable possibility that the 
SSA records could help the Veteran substantiate one or more 
of his claims listed for this appeal, the duty to assist 
requires VA to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009) are fully complied with and 
satisfied.  The letter is to give the 
Veteran proper notice of the information 
and evidence needed to reopen his claim 
for service connection for a heart murmur, 
under the requirements found in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO/AMC shall request copies of any 
outstanding VA clinical and administrative 
records from the Birmingham, Alabama VAMC 
for the 1971 time period, and for the 
months of October 1996 and November 1996.

3.  The RO/AMC shall contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

4.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to the Veteran's claim for service 
connection for a heart disorder, claimed 
as enlargement of the heart, including the 
conduct of an appropriate VA examination 
if warranted.

5.  When the development requested has 
been completed, all remanded issues should 
again be reviewed by the RO/AMC on the 
basis of the additional evidence.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


